                Case 2:17-cv-00264-TSZ Document 23 Filed 09/03/20 Page 1 of 1



 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
       IVY BYRD GAINES,
 6
                              Petitioner,
 7                                                      C17-264 TSZ
           v.                                           (related to CR03-496 TSZ)
 8
                                                        MINUTE ORDER
       UNITED STATES OF AMERICA,
 9
                              Respondent.
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12         (1)   Having reviewed the parties’ Joint Status Report, docket no. 22, the Court
     hereby LIFTS the stay of this matter and returns this case to the active docket.
13
           (2)    On or before September 25, 2020, petitioner shall file a supplemental brief,
14 not to exceed eighteen (18) pages in length, concerning the effect of recent Supreme
   Court and/or Court of Appeals decisions on, and any other issues relating to, petitioner’s
15 motion under 28 U.S.C. § 2255. Any response, not to exceed eighteen (18) pages in
   length, shall be filed by October 30, 2020, and any reply, not to exceed nine (9) pages in
16 length, shall be filed by November 6, 2020.

17         (3)   Petitioner’s motion under 28 U.S.C. § 2255, docket no. 1, shall be NOTED
     for November 6, 2020.
18
          (4)       The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 3rd day of September, 2020.
20

21                                                     William M. McCool
                                                       Clerk
22
                                                       s/Karen Dews
23                                                     Deputy Clerk
     MINUTE ORDER - 1
